228 F.2d 102
UP-RIGHT, Inc., a corporation, and Wallace J. S. Johnson, Appellants,v.PATENT SCAFFOLDING CO., Inc., a corporation, Appellee.
No. 14617.
United States Court of Appeals Ninth Circuit.
December 2, 1955.

Mellin, Hanscom & Hursh, Oscar A. Mellin, Leroy Hanscom, Jack E. Hursh, San Francisco, Cal., for appellants.
Bronson, Bronson & McKinnon, J. E. Trabucco, E. D. Bronson, San Francisco, Cal., C. P. Goepel, New York City, for appellee.
Before DENMAN, Chief Judge, and HEALY and LEMMON, Circuit Judges.
PER CURIAM.


1
Up-Right, Inc. and Johnson appeal from a judgment of the district court denying appellants' recovery for patent infringement on the ground that their patent is invalid. The question presented is whether appellants' patented adjustable scaffold leg is a "combination" of old elements which produces a new function and results, or only an "aggregation" of old elements each performing its well known function.


2
The judgment is affirmed on the grounds stated in District Judge Goodman's memorandum decision, findings of fact and conclusions of law reported in 135 F. Supp. 813.